UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 QUARTERLY PERIOD ENDED JUNE 30, 2017 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-55645 IDDRIVEN, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 46-4724127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13355 Moss Rock Dr., Auburn, CA 95602 (Address of Principal Executive Offices) (Zip Code) (415) 226-7773 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨ NO x Indicate by check mark whether the registrant is an “emerging growth company” as defined in Section 2(a) of the Securities Act and Section 3(a) of the Exchange Act. Yesx No ¨ Indicate by check mark whether the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act and Section 13(a) of the Exchange Act. ¨ As of August 17, 2017, there were 144,246,935 shares of the registrant’s common stock, par value $0.001 per share, outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 2 Table of Contents FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2 of Part I of this report includes forward-looking statements. These forward looking statements are based on our management’s current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other “forward-looking” information. Many factors could cause our actual results to differ materially from those projected in these forward-looking statements, including but not limited to: variability of our future revenues and financial performance; risks associated with product development and technological changes; the acceptance of our products in the marketplace by potential future customers; general economic conditions. Factors that could cause our actual results of operations and financial condition to differ materially are discussed in greater detail in the “Risk Factors” section of our Annual Report on Form 10-K for the year ended December 31, 2016, as filed with the SEC on March 31, 2017. You should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual result 3 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. IDdriven Inc. Condensed Consolidated Balance Sheets June 30, December 31, 2017 2016 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 12,174 $ 13,174 Accounts receivable 9,449 12,236 Other receivables and prepaid expenses 14,402 11,514 Total Current Assets 36,025 36,924 Property and equipment, net 2,949 4,769 Other assets 18,075 16,648 TOTAL ASSETS $ 57,049 $ 58,341 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable (including related party payables of $20,691 and $17,152, respectively) $ 282,707 $ 195,767 Accrued expenses 188,230 98,684 Accrued interest - related parties 35,148 9,172 Deferred revenue and customer deposits - 7,500 Management fees payable - related parties 457,548 296,816 Other current liabilities 39,255 27,331 Convertible notes payable, net of unamortized debt discount of $273,136 and $414,118, respectively 1,177,180 756,191 Notes payable 61,000 51,000 Notes payable - related parties 42,180 38,850 Derivative liabilities 709,734 2,577,652 Total Current Liabilities 2,992,982 4,058,963 TOTAL LIABILITIES 2,992,982 4,058,963 Commitments and contingencies - - Stockholders' Deficit Preferred stock: 10,000,000 authorized shares; $0.001 par value Series A convertible preferred stock, $0.001 par value, $1.00 stated value; 808,000 shares designated; 94,333 and 200,279 shares issued and outstanding, respectively. 95 201 Series B preferred stock, $0.001 par value, $1.00 stated value; 1,500,000 shares designated; 1,500,000 and 0 shares issued and outstanding, respectively. 1,500 - Common stock: 2,000,000,000 authorized; $0.001 par value 132,392,122 and 97,457,397 shares issued and outstanding, respectively 132,392 97,457 Additional paid in capital 1,495,162 1,171,625 Series B preferred stock subscription receivable (1,500 ) - Accumulated deficit (4,530,844 ) (5,255,277 ) Accumulated other comprehensive loss (32,738 ) (14,628 ) Total Stockholders' Deficit (2,935,933 ) (4,000,622 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 57,049 $ 58,341 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Table of Contents IDdriven Inc. Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2017 2016 2017 2016 Revenues $ 18,356 $ 5,241 $ 36,589 $ 6,973 Cost of sales 6,000 - 6,000 - Gross profit 12,356 5,241 30,589 6,973 Operating Expenses General and administration 191,339 304,650 319,021 464,490 Salaries and wages 46,469 95,841 99,911 190,803 Stock based compensation 11,887 10,842 40,071 61,684 Research and development 30,777 31,698 60,225 62,647 Management fees 125,690 125,968 248,138 250,520 Depreciation 1,065 1,287 2,112 2,673 Total operating expenses 407,227 570,286 769,478 1,032,817 Loss from operations (394,871 ) (565,045 ) (738,889 ) (1,025,844 ) Other income (expense) Interest expense (234,326 ) (98,385 ) (479,535 ) (121,966 ) Change in fair value of derivative liability (442,463 ) 911,901 1,834,843 (264,249 ) Gain on extinguishment of debt 38,625 - 108,014 - Total other (expense) income (638,164 ) 813,516 1,463,322 (386,215 ) Net (loss) income before taxes (1,033,035 ) 248,471 724,433 (1,412,059 ) Income tax benefit - Net (loss) income $ (1,033,035 ) $ 248,471 $ 724,433 $ (1,412,059 ) Other comprehensive income (loss) Foreign currency translation adjustment (13,429 ) (207 ) (18,110 ) (3,406 ) Comprehensive (loss) income $ (1,046,464 ) $ 248,264 $ 706,323 $ (1,415,465 ) Net (loss) income per common share, Basic and Diluted $ (0.01 ) $ 0.00 $ 0.01 $ (0.02 ) Weighted average number of common shares outstanding, Basic and Diluted 119,398,887 75,583,779 110,048,996 75,377,692 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 Table of Contents IDdriven Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 724,433 $ (1,412,059 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 2,112 2,673 Stock-based compensation 40,071 61,684 Expenses paid by note payable - 27,500 Amortization of debt discount and debt issue cost 354,736 87,994 Gain on extinguishment of debt (108,014 ) - Change in fair value of derivative (1,834,843 ) 264,249 Changes in operating assets and liabilities: Accounts receivable 3,181 2,060 Prepaid expenses and other receivables (2,400 ) (9,121 ) Accounts payable 133,878 246,876 Accrued interest 98,566 33,764 Accrued interest, related parties 25,976 - Deferred revenue (7,500 ) - Management fees, related parties 161,271 - Other current liabilities 23,125 45,943 Net Cash Used in Operating Activities (385,408 ) (648,437 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - (1,458 ) Net Cash Used in Investing Activities - (1,458 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible note payable 413,346 325,000 Payment of financing cost (52,500 ) (17,500 ) Proceeds from issuance of promissory notes payable 10,000 111,100 Proceeds from issuance of common shares 27,300 - Proceeds from preferred stock subscription - 250,000 Net Cash Provided By Financing Activities 398,146 668,600 Foreign currency translation effect on cash and cash equivalents (13,738 ) 744 Net (decrease) increase in cash and cash equivalents (1,000 ) 19,449 Cash and cash equivalents, beginning of period 13,174 48,764 Cash and cash equivalents, end of period $ 12,174 $ 68,213 Supplemental cash flow information Cash paid for interest $ - $ - Cash paid for taxes $ - $ - Supplemented disclosure of non-cash investing and financing activities Derivative liability recognized as debt discount $ 161,255 $ 330,562 Prepaid expense paid by note payable $ - $ 17,500 Conversion of Series A Convertible Preferred Stock into common stock $ 3,580 $ 1,890 Conversion of notes payable and accrued interest into common stock $ 204,680 $ - Series B Preferred Stock subscription receivable $ 1,500 $ - Convertible notes issued to settle accounts payable $ 30,000 $ - Reclassification of derivative liability from additional paid in capital due to tainted instruments $ 12,459 $ - Common stock issued for debt discount $ - $ 100,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 6 Table of Contents IDDRIVEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2017 (UNAUDITED) NOTE 1. ORGANIZATION AND BUSINESS Organization and Operations IDdriven, Inc., (“IDdriven”, “we”, “us”, or the “Company”) is a Nevada corporation incorporated on January 27, 2014 under the name TiXFi, Inc. Insight Innovators B.V., was incorporated on May 22, 2013 in the Netherlands and has its registered corporate seat in Amersfoort, The Netherlands. Going Concern Matters The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”), which contemplates the Company’s continuation as a going concern. The Company has an accumulated deficit of $4,530,844 as of June 30, 2017. In addition, current liabilities exceed current assets by $2,956,957 as of June 30, 2017. Management intends to raise additional operating funds through equity and/or debt offerings. However, there can be no assurance management will be successful in its endeavors. See Note 12 - Subsequent Events. There are no assurances that the Company will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support its working capital requirements. To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital is not available to the Company, it may be required to curtail or cease its operations. Due to uncertainties related to these matters, there exists a substantial doubt about the ability of the Company to continue as a going concern. The accompanying unaudited condensed consolidated financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation of Interim Financial Statements The accompanying interim unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2017 are not necessarily indicative of the results that may be expected for the year ending December 31, 2017. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited consolidated financial statements for fiscal year 2016 have been omitted. This report should be read in conjunction with the audited consolidated financial statements and the footnotes thereto for the fiscal year ended December 31, 2016 included in the Company’s Form 10-K as filed with the Securities and Exchange Commission on March 31, 2017. Consolidation Policy For June 30, 2017, the unaudited condensed consolidated financial statements of the Company include the accounts of the Company and its wholly owned subsidiary, Insight Innovators B.V. All significant intercompany balances and transactions have been eliminated in consolidation. 7 Table of Contents Use of Estimates and Assumptions The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include assumptions about collection of accounts and notes receivable, the valuation and recognition of stock-based compensation expense, the valuation and recognition of derivative liability, valuation allowance for deferred tax assets and useful life of fixed assets. Functional currency The accompanying unaudited condensed consolidated financial statements are presented in U.S. dollars (“USD”). The Company’s wholly owned subsidiary (Insight’s) functional currency is the Euro. The financial statements are translated into USD in accordance with Codification ASC 830, “Foreign Currency Matters”. All assets and liabilities were translated at the current exchange rate, at respective balance sheet dates, shareholders’ equity is translated at the historical rates and income statement items are translated at the average exchange rate for the reporting periods. The resulting translation adjustments are reported as other comprehensive income and accumulated other comprehensive income in the shareholders’ equity in accordance with Codification ASC 220, “Comprehensive Income”. Translation gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are translated into Euro at the rate on the date of the transaction and included in the results of operations as incurred. There were no material transaction gains or losses in the periods presented. June 30, 2017 December 31, 2016 June 30, 2016 Spot Euro: USD exchange rate $ 1.14 $ 1.05 $ 1.11 Average Euro: USD exchange rate $ 1.06–1.10 $ 1.08–1.12 $ 1.11–1.12 Cash and cash equivalents Cash equivalents are short-term highly liquid investments that are readily convertible to cash with original maturities of three months or less, at the date acquired. As of June 30, 2017, and December 31, 2016, cash primarily consists of cash on hand and in bank. As of June 30, 2017, cash held in a U.S. bank was $8,087 and cash held in foreign bank in the Netherlands was $4,087 (EUR3,585). As of December 31, 2016, cash held in a U.S. bank was $9,971 and cash held in foreign bank in the Netherlands was $3,203 (EUR3,050). Revenue recognition The Company recognizes revenue in accordance with Accounting Standards Codification subtopic 605-10, Revenue Recognition (“ASC 605-10”) which requires that four basic criteria must be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) services have been rendered; (iii) the fee is fixed or is determinable; and (iv) collectability is reasonably assured. Determination of criteria (iii) and (iv) are based on management’s judgments regarding the fixed nature of the selling prices of the services delivered and the collectability of those amounts. The Company’s agreements do not include general rights of return and do not provide clients with the right to take possession of the software supporting the services being provided. As such, the agreements are accounted for as service contracts. Revenues from the services rendered are recognized in proportion to the services delivered. Any amount receivable or received, but unrecognized for revenue recognition purpose is recorded as deferred revenues. Sales taxes collected from clients and remitted to governmental authorities where applicable are accounted for on a net basis and therefore are excluded from revenues in the statements of operations. 8 Table of Contents Share-Based Expense ASC 718,” Compensation - Stock Compensation,” prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50,” Equity - Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. Share-based expense totaled $40,071 and $61,684 for the six months ending June 30, 2017 and 2016, respectively. Fair value measurements Fair value is defined as the price that the Company would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent counter-party in the principal market or in the absence of a principal market, the most advantageous market for the investment or liability. A three-tier hierarchy is established to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs); and establishes a classification of fair value measurements for disclosure purposes. The hierarchy is summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets and liabilities Level 2 - other significant observable inputs (including quoted prices for similar assets and liabilities, interest rates, credit risk, etc.) Level 3 - significant unobservable inputs (including the Company’s own assumptions in determining the fair value of assets and liabilities). In accordance with Accounting Standards Codification (“ASC”) 815, the Company’s debt derivative liabilities are measured at fair value on a recurring basis, and are level 3 measurements in the three-tier fair value hierarchy. There were no transfers between the levels of the fair value hierarchy during the three and six months ended June 30, 2017 and 2016. Fair value of financial instruments The Company’s financial instruments consist primarily of cash, accounts payable and accrued expenses, and debt. The carrying amounts of such financial instruments approximate their respective estimated fair value due to the short-term maturities and approximate market interest rates of these instruments. 9 Table of Contents The following table summarizes fair value measurements by level at June 30, 2017 and December 31, 2016 measured at fair value on a recurring basis: June 30, 2017 Level 1 Level 2 Level 3 Total Assets None $ - $ - $ - $ - Liabilities Derivative liabilities $ - $ - $ 709,734 $ 709,734 December 31, 2016 Level 1 Level 2 Level 3 Total Assets None $ - $ - $ - $ - Liabilities Derivative liabilities $ - $ - $ 2,577,652 $ 2,577,652 Recently Issued Accounting Standards In May 2014, the FASB issued an accounting standards update which modifies the requirements for identifying, allocating, and recognizing revenue related to the achievement of performance conditions under contracts with customers. This update also requires additional disclosure related to the nature, amount, timing, and uncertainty of revenue that is recognized under contracts with customers. This guidance is effectivefor fiscal and interim periods beginning after December 15, 2017 and is required to be applied retrospectively to all revenue arrangements. The adoption of this guidance is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2017, the FASB has issued Accounting Standards Update (ASU) No. 2017-06, “Plan Accounting: Defined Benefit Pension Plans (Topic 960); Defined Contribution Pension Plans (Topic 962); Health and Welfare Benefit Plans (Topic 965): Employee Benefit Plan Master Trust Reporting.” Among other things, the amendments require a plan’s interest in that master trust and any change in that interest to be presented in separate line items in the statement of net assets available for benefits and in the statement of changes in net assets available for benefits, respectively. The amendments also remove the requirement to disclose the percentage interest in the master trust for plans with divided interests and require that all plans disclose the dollar amount of their interest in each of those general types of investments. The amendments require all plans to disclose: (a) their master trust’s other asset and liability balances; and (b) the dollar amount of the plan’s interest in each of those balances. Lastly, the amendments eliminate redundant investment disclosures (e.g., those required by Topics 815 and 820) relating to 401(h) account assets. Effective for fiscal years beginning after December 15, 2018. Early adoption is permitted. The amendments should be applied retrospectively to each period for which financial statements are presented. The Company does not anticipate the adoption of ASU 2017-04 will have a material impact on its consolidated financial statements. In February 2017, the FASB has issued Accounting Standards Update (ASU) No. 2017-05, “Other Income - Gains and Losses from the Derecognition of Nonfinancial Assets (Subtopic 610-20): Clarifying the Scope of Asset Derecognition Guidance and Accounting for Partial Sales of Nonfinancial Assets.” The amendments clarify that a financial asset is within the scope of Subtopic 610-20 if it meets the definition of an in substance nonfinancial asset. The amendments also define the term in substance nonfinancial asset. The amendments clarify that nonfinancial assets within the scope of Subtopic 610-20 may include nonfinancial assets transferred within a legal entity to a counterparty. For example, a parent may transfer control of nonfinancial assets by transferring ownership interests in a consolidated subsidiary. A contract that includes the transfer of ownership interests in one or more consolidated subsidiaries is within the scope of Subtopic 610-20 if substantially all of the fair value of the assets that are promised to the counterparty in a contract is concentrated in nonfinancial assets. The amendments clarify that an entity should identify each distinct nonfinancial asset or in substance nonfinancial asset promised to a counterparty and derecognize each asset when a counterparty obtains control of it. Effective at the same time as the amendments in Update 2014-09, Revenue from Contracts with Customers (Topic 606). Therefore, public business entities, certain not-for-profit entities, and certain employee benefit plans should apply the amendments in this Update to annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. All other entities should apply the amendments in this Update to annual reporting periods beginning after December 15, 2018, and interim periods within annual periods beginning after December 15, 2019. All other entities may apply the guidance earlier as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. All other entities also may apply the guidance earlier as of annual reporting periods beginning after December 15, 2016, and interim reporting periods within annual reporting periods beginning one year after the annual reporting period in which the entity first applies the guidance. An entity is required to apply the amendments in this Update at the same time that it applies the amendments in Update 2014-09. The Company is currently evaluating the potential impact this standard may have on its financial position and results of operations. 10 Table of Contents In January 2017, the FASB has issued Accounting Standards Update (ASU) No. 2017-04, “Intangibles - Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment.” These amendments eliminate Step 2 from the goodwill impairment test. The annual, or interim, goodwill impairment test is performed by comparing the fair value of a reporting unit with its carrying amount. An impairment charge should be recognized for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. In addition, income tax effects from any tax deductible goodwill on the carrying amount of the reporting unit should be considered when measuring the goodwill impairment loss, if applicable. The amendments also eliminate the requirements for any reporting unit with a zero or negative carrying amount to perform a qualitative assessment and, if it fails that qualitative test, to perform Step 2 of the goodwill impairment test. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. Effective for public business entities that are a SEC filers for annual or any interim goodwill impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. ASU 2017-04 should be adopted on a prospective basis. The Company does not anticipate the adoption of ASU 2017-04 will have a material impact on its consolidated financial statements. In January 2017, the FASB issued ASU No. 2017-01, Business Combinations (Topic 805): Clarifying the Definition of a Business. This new standard clarifies the definition of a business and provides a screen to determine when an integrated set of assets and activities is not a business. The screen requires that when substantially all of the fair value of the gross assets acquired (or disposed of) is concentrated in a single identifiable asset or a group of similar identifiable assets, the set is not a business. This new standard will be effective for the Company on January 1, 2018, however, early adoption is permitted with prospective application to any business development transaction. Management has considered all recent accounting pronouncements issued. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. NOTE 3. PROPERTY AND EQUIPMENT Property and equipment consisted of the following at June 30, 2017 and December 31, 2016: June 30, December 31, 2017 2016 Furniture $ 5,915 $ 5,915 Computers 18,886 18,886 24,801 24,801 Accumulated Depreciation (19,705 ) (17,593 ) Foreign currency translation effect (2,147 ) (2,439 ) $ 2,949 $ 4,769 Depreciation expense for the three and six months ended June 30 2017 amounted to $1,065 and $2,112, respectively. Depreciation expense for the three and six months ended June 30 2016 amounted to $1,287 and $2,673, respectively. All of the Company’s property and equipment are recorded in Insight (foreign subsidiary) as of June 30, 2017 and December 31, 2016. NOTE 4. NOTES PAYABLE Notes Payable June 30, December 31, 2017 2016 Promissory Notes - December 2016 $ 51,000 $ 51,000 Promissory Notes - January 2017 10,000 - Less current portion of notes payable 61,000 51,000 Long-term notes payable $ - $ - 11 Table of Contents As of June 30, 2017, and December 31, 2016, the accrued interest related to this promissory note was $5,935 and $28, respectively. Dated December 30, 2016 On December 30, 2016, the Company issued a 20% Promissory Note for $51,000. The note bears interest at a rate of 20% per annum and the maturity date is the twelve months from the issue date. Dated January 26, 2017 On January 26, 2017, the Company issued a 20% Promissory Note for $10,000. The note bears interest at a rate of 20% per annum and the maturity date is the twelve months from the issue date. Notes Payable - Related Parties Notes payable - related party consisted of the following at June 30, 2017 and December 31, 2016: June 30, December 31, 2017 2016 Promissory Notes $ 42,180 $ 38,850 Less current portion of notes payable 42,180 38,850 Long-term notes payable $ - $ - Dated June 29, 2016 On June 29, 2016, the Company issued an 8% Promissory Note for EUR 10,000 ($11,400). The note bears interest at a rate of 8% per annum and is due within ten days after demand by the lender. Dated June 30, 2016 On June 30, 2016, the Company issued an 8% Promissory Note for EUR 10,000 ($11,400). The note bears interest at a rate of 8% per annum and is due within ten days after demand by the lender. Dated August 29, 2016 On August 29, 2016, the Company issued an 8% Promissory Note for EUR 35,000 ($39,900). The note bears interest at a rate of 8% per annum and is due within ten days after demand by the lender. EUR18,000 ($18,900) of note was repaid in December 2016. As of June 30, 2017, and December 31, 2016, the accrued interest related to these promissory notes - related party was $3,895 and $2,046, respectively. 12 Table of Contents NOTE 5. CONVERTIBLE NOTES PAYABLE Convertible notes payable consisted of the following at June 30, 2017 and December 31, 2016: June 30, December 31, 2017 2016 Convertible Note - December 2015 $ 350,000 $ 350,000 Convertible Note - February 2016 - 30,000 Convertible Note - March 2016 250,000 250,000 Convertible Notes - May 2016 62,500 75,000 Convertible Note - June 2016 - 15,000 Convertible Notes - September 2016 132,654 201,511 Convertible Notes -October 2016 80,162 148,798 Convertible Notes - November 2016 25,000 25,000 Convertible Notes - December 2016 75,000 75,000 Convertible Notes - March 2017 168,500 - Convertible Notes - April 2017 223,500 - Convertible Notes - June 2017 83,000 - 1,450,316 1,170,309 Less debt discount and debt issuance cost (273,136 ) (414,118 ) 1,177,180 756,191 Less current portion of convertible notes payable 1,177,180 756,191 Long-term convertible notes payable $ - $ - The Company recognized amortization expense related to the debt discount and deferred financing fees of $354,736 and $87,994 for the six months ended June 30, 2017 and 2016, respectively, which are included in interest expense in the consolidated statements of operations. 10% Convertible Note - December 2015 On December 21, 2015, the Company issued a 10% Convertible Note (the “10% Convertible Note”) in the amount of $500,000, in exchange for a promissory note for $500,000 originally issued by Insight on October 20, 2015 to an unrelated third party investor (the “Investor”). The company assumed accrued interest of $3,838 due from this previous promissory note. The 10% Convertible Note bears interest at the rate of 10% per annum and matures May 1, 2017. The holder is entitled to convert any portion of the outstanding and unpaid conversion amount in to fully paid and non-assessable shares of Common Stock. The conversion price (the “Conversion Price”) is 75% of the volume weighted average price of the Common Stock for the ten (10) trading days immediately prior to the applicable conversion date, subject to adjustment herein but in no event: (i) lower than $4,000,000 divided by the total number of shares of Common Stock outstanding immediately prior to the conversion date; or (ii) greater than $12,000,000 divided by the total number of shares of common stock outstanding immediately prior to the conversion date. On July 22, 2016, $150,000 of the Convertible Note was converted into 941,620 common shares at market trading price $0.27 per share. $160,771 value of derivative liability on the date of conversion was extinguished and the conversion generated $56,534 gain on extinguishment of debt in the consolidated statements of operations. Additional features of the 10% Convertible Note include: · Liquidation Preference. Upon a liquidation event, we will first pay to the Investor the principal amount owing, plus all accrued and unpaid interest, and any other fees or liquidated damages then due and owing thereon. After full payment of the liquidation preference amount to Investor, we will then distribute the remaining assets to holders of common stock, other junior securities (if any). The 10% Convertible Note is intended to rank senior to our common stock or any equivalents thereof, or any preferred stock we may designate, including the Series A Preferred, in respect of any dividends or distributions many in respect thereof. · Mandatory Conversion. The 10% Convertible Note shall automatically convert into shares of our common stock at the Conversion Price without any action of the holder upon the occurrence of any of the following events after the closing date of the Share Exchange: (i) the completion of a public offering of our securities for gross proceeds of at least $5,000,000 pursuant to an effective registration statement under the Securities Act; or (ii) if we complete one or more financing transactions for gross proceeds of at least $5,000,000. 13 Table of Contents · Ownership Limitations. The 10% Convertible Note is not convertible to the extent that (a) the number of shares of our common stock beneficially owned by the Investor and (b) the number of shares of our common stock issuable upon the conversion of the 10% Convertible Note or otherwise would result in the beneficial ownership by holder of more than 4.99% of our then outstanding common stock. This ownership limitation can be increased or decreased to any percentage not exceeding 9.99% by the Investor upon 61 days’ notice to us. · Certain Adjustments. The conversion price of the 10% Convertible Note is subject to proportional adjustment in the event of stock splits, stock dividends and similar corporate events. · Negative Covenants. As long as the 10% Convertible Note is outstanding, unless the holders of at least 75% of the then outstanding principal amount of the 10% Convertible Note shall have otherwise given prior written consent, we agreed that we will not amend our charter documents and bylaws in any manner that materially and adversely affects any rights of the holder, repurchase our common stock or certain other securities, pay dividends or distributions on any securities junior to the 10% Convertible Note, sell, lease or otherwise dispose of any significant portion of our assets outside the ordinary course of business or enter into any agreement with respect to any of the foregoing. · Redemption Upon Triggering Events. If we fail to meet our obligations under the terms of the 10% Convertible Note, it will become immediately due and payable and subject to penalties provided for within the note. · Piggy-Back Registration Rights. The holder of the 10% Convertible Note is entitled to Piggy-Back Registration Rights as provided for in the Piggy-Back Registration Rights Agreement provided for in Exhibit B to the Securities Purchase Agreement. Dated - Issued in Fiscal Year 2016 During the year ended December 31, 2016, the Company issued a total Convertible Notes in the amount of $820,308 and warrants to purchase up to 450,755 shares of our common stock, with the following terms: · Terms 6 - 18 months · Annual interest rates ranging from 8% to 20% · Convertible at the option of the holders either at issuance or 6 months from issuance. · Conversion prices are typically based on the discounted (20% - 25% discount) lowest trading prices of the Company’s shares during various periods prior to conversion. Certain notes are subject to adjustment to not convert in a value band, not lower than $4,000,000 to $6,000,000 or higher than $12,000,000 to $18,000,000, divided by the total number of shares of common stock outstanding immediately prior to the conversion date. Dated - Issued in Fiscal Year 2017 During the six months ended June 30, 2017, the Company issued a total Convertible Notes in the amount of $475,000 with the following terms: · Term 9 – 12 months · Annual interest rate ranging from 1% to 18% 14 Table of Contents · Convertible at the option of the holders either at issuance · Conversion prices are typically based on the discounted (25% to 40% discount) lowest trading prices of the Company’s shares during various periods prior to conversion. Conversion price of certain notes are $0.04 per share. · Original issue discount and Financing cost on note issuance at $52,500 Certain notes allow the Company to redeem the notes at rates ranging from 135% to 150% depending on the redemption date provided that no redemption is allowed after the 180th day. The Company determined that the conversion feature met the definition of a liability in accordance with ASC Topic No. 815 - 40, Derivatives and Hedging - Contracts in Entity’s Own Stock therefore the embedded conversion option is bifurcated once the note becomes convertible and accounted for it as a derivative liability. The fair value of the conversion feature is recorded as a debt discount and amortized to interest expense over the term of the note. The Company valued the conversion feature using the Black Scholes valuation model. The fair value of the derivative liability for all the notes and warrants that became convertible as of June 30, 2017 and December 31, 2016 amounted to $709,734 and $2,577,652, respectively. During the six months ended June 30, 2017 and 2016, $232,045 and $330,562 of the value assigned to the derivative liability was recognized as a debt discount to the notes and warrants, $40,594 and $294,345 was recognized as a “day 1” derivative loss, respectively. Conversion During the six months ended June 30, 2017, convertible notes totaled $194,992 and $9,688 accrued interest were converted into 29,990,469 common shares with the recognition of gain on note conversion at $108,014. Warrants We accounted for the issuance of the Warrants in accordance with ASC 815 as a derivative (see Note 6). Fiscal Year 2016 On March 28, 2016, the Company issued a Convertible Note in the amount of $250,000 and warrants to purchase up to 250,000 shares of our common stock. The warrants are exercisable into 250,000 shares of common stock, for a period of five years from issuance, at a price of $0.40 per share. On September 12, 2016, the Company issued a Convertible Note in the amount of $101,511 and warrants to purchase up to 50,755 shares of our common stock. The warrants are exercisable into 50,775 shares of common stock, for a period of one year from issuance, at 120% of the lowest trading price during 20 trading day prior to the exercise date. On September 12, 2016, the Company issued a Convertible Note in the amount of $150,000 of which $150,000 was received as of December 31, 2016, and warrants to purchase up to 75,000 shares of our common stock. The warrants are exercisable into 75,000 shares of common stock, for a period of one year from issuance, at 120% of the lowest trading price during 20 trading day prior to the exercise date. On September 21, 2016, the Company issued Convertible Notes in the amount of $150,000 of which $150,000 was received as of December 31, 2016, and warrants to purchase up to 75,000 shares of our common stock. The warrants are exercisable into 75,000 shares of common stock, for a period of one year from issuance, at 120% of the lowest trading price during 20 trading day prior to the exercise date. 15 Table of Contents Fiscal Year 2017 During the six months ended June 30, 2017, the Company issued a total of 3,136,500 stock warrants as follows: · On January 30, 2017, the Company entered into a public relations agreement with an unaffiliated party with warrants to purchase up to 2,000,000 shares of common stock. The warrants are exercisable into 2,000,000 shares of common stock, for a period of 3 years, at a price of $0.25 per share. The 2,000,000 warrants are considered tainted and the Company has recorded the related derivative liability. · On February 21, 2017, the Company entered into a consulting agreement with an unaffiliated party with warrants to purchase up to 1,000,000 shares of common stock. The warrants will be vested and can be exercised into 1,000,000 shares of common stock in 3 months from the agreement date by May 21 2017, for a period of three years from issuance, at a price of $0.02 per share. The related derivative liability for the 1,000,000 warrants will be recorded in May 2017 when they become tainted. · On February 28, 2017, the Company entered into a share subscription agreement with an unaffiliated party with attached warrants to purchase up to 136,500 shares of common stock. The warrants are exercisable into 136,500 shares of common stock, for a period of two years from issuance, at a price of $0.02 per share. The 136,500 warrants are considered tainted and the Company has recorded the related derivative liabilities. The following table summarizes information relating to outstanding and exercisable warrants as of June 30, 2017: Warrants Outstanding Warrants Exercisable Number of Weighted Average Remaining Weighted Average Number of Weighted Average Shares Contractual life (in years) Exercise Price Shares Exercise Price 250,000 3.75 $ 0.4000 250,000 $ 0.4000 75,000 2.18 $ 0.0048 75,000 $ 0.0048 50,755 2.18 $ 0.0048 50,755 $ 0.0048 75,000 2.20 $ 0.0048 75,000 $ 0.0048 2,000,000 2.59 $ 0.2500 2,000,000 $ 0.2500 1,000,000 0.65 $ 0.0200 1,000,000 $ 0.0200 124,000 1.67 $ 0.0200 124,000 $ 0.0200 12,500 1.67 $ 0.0200 12,500 $ 0.0200 3,587,255 $ 0.1739 3,587,255 A summary of activity during the six months ended June 30, 2017 as follows: Warrants Outstanding Weighted Average Shares Exercise Price Balances as of December 31, 2016 450,755 $ 0.23 Granted 3,136,500 0.17 Exercised - - Forfeited/canceled - - Balances as of June 30, 2017 3,587,255 $ 0.17 NOTE 6. DERIVATIVE LIABILITIES The Company analyzed the conversion option for derivative accounting consideration under ASC 815, ”Derivatives and Hedging,” and determined that the instrument should be classified as a liability since the conversion option becomes effective at issuance resulting in there being no explicit limit to the number of shares to be delivered upon settlement of the above conversion options. 16 Table of Contents The Company determined our derivative liabilities to be a Level 3 fair value measurement and used the Black-Scholes pricing model to calculate the fair value as of June 30, 2017. The Black-Scholes model requires six basic data inputs: the exercise or strike price, time to expiration, the risk free interest rate, the current stock price, the estimated volatility of the stock price in the future, and the dividend rate. Changes to these inputs could produce a significantly higher or lower fair value measurement. The fair value of each convertible note and warrants is estimated using the Black-Scholes valuation model. The following weighted-average assumptions were used in June 30, 2017 and December 31, 2016: Six Months Ended Year Ended June 30, 2017 December 31, 2016 Expected term 0.07 - 3.99 years 0.10 - 5.00 years Expected average volatility 100% - 177 % 98% - 169 % Expected dividend yield - - Risk-free interest rate 0.67%-1.89 % 0.36% - 1.93 % The following table summarizes the derivative liabilities included in the balance sheet at June 30, 2017: Fair Value Measurements Using Significant Observable Inputs (Level 3) Balance - December 31, 2016 $ 2,577,652 Addition of new derivative liabilities upon issuance of convertible notes as debt discounts 161,255 Addition of new derivatives liabilities recognized as issuance of warrants as stock based compensation expense 30,196 Reduction of derivatives liabilities from conversion of convertible note to common shares (224,526 ) Gain on change in fair value of the derivative liabilities (1,834,843 ) Balance - June 30, 2017 $ 709,734 ASC 815 requires we assess the fair market value of derivative liability at the end of each reporting period and recognize any change in the fair market value as other income or expense item. The following table summarizes the loss (gain) on derivative liability included in the income statement for the six months ended June 30, 2017 and 2016, respectively. Six Months Ended June 30, 2017 2016 Day one loss due to derivative liabilities on convertible notes and warrants $ 40,594 $ 294,345 Gain on change in fair value of the derivative liabilities (1,875,437 ) (30,096 ) (Gain) loss on change in the fair value of derivative liabilities $ (1,834,843 ) $ 264,249 NOTE 7. RELATED PARTY CONSIDERATIONS Management Agreements Insight entered into Management Agreements with Berlisa B.V., Eagle Consulting LLC and Sterling Skies B.V. (entities that are owned by Messrs. Verweij, van Wijk and de Vries, executive officers of our company and related parties) on July 1, 2014 for a period of one year which expired on June 30, 2015 with a monthly fee of €7,500 per month. The Company charged $248,138 and $250,520 during the six months ended June 30, 2017 and 2016, respectively to operations for the management fees stemming from these Management Agreements. As of June 30, 2017, and December 31, 2016, the amount due to related parties was $457,548 and $296,816 and accrued interest on the payable amount of $35,148 and $9,172, respectively. 17 Table of Contents NOTE 8. CONCENTRATIONS The following table sets forth information as to each customer that accounted for 10% or more of the Company’s revenues for the six months ended June 30, 2017 and 2016. In 2015 Insight Innovators decided to stop with consultancy and move forward as a product company. Six Months Ended Six Months Ended Customer June 30, 2017 June 30, 2016 EU PWN 57 % 100 % EU Computer Profile 6 % - % US NRECA 37 % - % $23,089 of our total sales of $36,589 was generated in foreign countries by Insight during the six months ended June 30, 2017. All of our sales were generated in foreign countries by Insight during the six months ended June 30, 2016. NOTE 9. STOCKHOLDERS’ DEFICIT On June 8, 2017, the Company filed a Certificate of Amendment with the state of Nevada, to the Company’s Articles of Incorporation, to increase the number of authorized shares of capital stock to 2,010,000,000 shares. With 2,000,000,000 shares of common stock, par value $0.001 and 10,000,000 shares of preferred stock, par value $0.001 Preferred Stock The Company has authorized 10,000,000 preferred shares with a par value of $0.001 per share. The Board of Directors is authorized to divide the authorized shares of Preferred Stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. Series A Convertible Preferred Stock The Company has designated 808,000 shares of Series A Convertible Preferred Stock. The designations, rights and preferences of the Series A Preferred include: · the stated value of the Series A Preferred is $1.00 per share. · the shares have no voting rights, provided, however, that for so long as any shares are outstanding, we many not, without the affirmative vote of at least 51% of the then outstanding shares of the Series A Preferred, (a) alter or change adversely the powers, preferences or rights given to the Series A Preferred or alter or amend the Certificate of Designation, (b) authorize or create any class of stock ranking as to dividends, redemption or distribution of assets upon a liquidation (as defined) senior to, or otherwise in pari passu with, the Series A Preferred, (c) amend our articles of incorporation or other charter documents in any manner that adversely affects any rights of the holders, (d) increase the number of authorized shares of Series A Preferred, or (e) enter into any agreement with respect to any of the foregoing. · each share is convertible at the option of the holder based upon a conversion price of $0.1778 ($0.0296 per share post forward stock split), into shares of our common stock at any time. The rate of conversion is subject to adjustment as discussed below. · Upon our liquidation, dissolution or winding-up, the holders will be entitled to receive out of our assets, whether capital or surplus, an amount equal to the stated value per share, $1.00, plus any accrued and unpaid dividends thereon. 18 Table of Contents · the conversion price of the Series A Preferred is subject to proportional adjustment in the event of stock splits, stock dividends and similar corporate events by adjustment of the conversion price by its multiplication by a fraction the numerator of which is the number of shares of common stock outstanding immediately before such event, and the denominator of which is the number of shares outstanding immediately after such event. · If, at any time while the Series A Preferred is outstanding, the Company or any subsidiary, as applicable sells or grants any option to purchase or sells or grants any right to re-price, or otherwise disposes of or issues (or announces any sale, grant or any option to purchase or other disposition), any common stock or common stock equivalents entitling any person to acquire shares of common stock at an effective price per share that is lower than a conversion price then in effect for any of the Series A Preferred, as adjusted, then the conversion price for shares of Series A Preferred shall be reduced to equal the lower issuance price. · As long as any shares of Series A Preferred are outstanding, unless the holders of at least 51% in Stated Value of the then outstanding shares of such Series A Preferred shall have given prior written consent, the Corporation shall not, and shall not permit any Subsidiary to, directly or indirectly: a) The Company shall be prohibited from effecting or entering into an agreement to effect any issuance by the Company or any of its subsidiaries of common stock or common stock equivalents (or a combination of units thereof) involving a variable rate transaction. “Variable Rate Transaction” means a transaction in which the Company (i) issues or sells any debt or equity securities that are convertible into, exchangeable or exercisable for, or include the right to receive, additional shares of common stock either (A) at a conversion price, exercise price or exchange rate or other price that is based upon, and/or varies with, the trading prices of or quotations for the shares of common stock at any time after the initial issuance of such debt or equity securities or (B) with a conversion, exercise or exchange price that is subject to being reset at some future date after the initial issuance of such debt or equity security or upon the occurrence of specified or contingent events directly or indirectly related to the business of the Company or the market for the common stock or (ii) enters into any agreement, including, but not limited to, an equity line of credit, whereby the Company may issue securities at a future determined price. During the six months ended June 30, 2017, 105,946 shares of Series A Convertible Preferred Stock were converted into 3,579,256 shares of common stock. As of June 30, 2017 and December 31, 2016, the Company had 94,333 and 200,279, respectively, shares of Series A Convertible preferred stock issued and outstanding, respectively. Series B Preferred Stock On May 11, 2017, the Company filed a certificate of designation, preferences and rights of Series B Preferred Stock (the “Certificate of Designation”) with the Secretary of State of the State of Nevada to designate 1,500,000 shares of its previously authorized preferred stock as Series B Preferred Stock. The holders of shares of Series B Preferred Stock that are not entitled to dividends or distributions have the following voting rights: · Each share of Series B Preferred Stock entitles the holder to 250 votes on all matters submitted to a vote of the Company’s stockholders. In the event that such votes do not total at least 51% of all votes, then the votes cast by the holders of the Series B Preferred Stock shall be equal to 51% of all votes cast at any meeting of the Company’s stockholders or any issue put to the stockholders for voting. · Except as otherwise provided in the Certificate of Designation, the holders of Series B Preferred Stock, the holders of Company common stock and the holders of shares of any other Company capital stock having general voting rights and shall vote together as one class on all matters submitted to a vote of the Company’s stockholders. · The holders of the Series B Preferred Stock do not have any conversion rights. On May 12, 2017, the Company entered into investment agreements (the “Investment Agreements”) with three entities in which Arend D. Verweij, Geurt van Wijk and Remy de Vries, individuals who are either executive officers and directors or both of the Company, have a pecuniary interest in and exercise voting and dispositive control over. Pursuant to the terms of each of the respective Investment Agreements, the Company sold to each of the three entities 500,000 shares of the Series B Preferred Stock at a purchase price of $500 ($0.001 per share). 19 Table of Contents Common Stock The Company has authorized 2,000,000,000 common shares with a par value of $0.001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. During the six months ended June 30, 2017, the Company issued 34,934,725 shares of common stock, as follows: · 1,365,000 shares of common stock issued for net proceeds of $27,300. · 3,579,256 shares of common stock in a conversion of 105,946 shares of Series A Convertible Preferred Stock. · 29,990,469 shares of common stock in a conversion of $194,992 of Convertible Notes and accrued interest $9,688 valued at $321,192 and the Company recorded a gain on extinguishment of debt of $108,014 during the six months ended June 30, 2017. As at June 30, 2017 and December 31, 2016, the Company had 132,392,122 and 97,457,397 shares of common stock issued and outstanding, respectively. NOTE 10. INCENTIVE STOCK PLANS 2015 Stock Option Grants We granted stock options, which was adopted by our board of directors on December 21, 2015, provides for equity incentives to be granted to our employees, executive officers or directors. During the year ended December 31, 2015 we issued options to purchase an aggregate of 8,173,686 shares of our unregistered common stock at a price of $.04893 per share for 1/3 of the shares, $.05873 per share for 1/3 of the shares, and $.06852 per share for 1/3 of the shares. The options had an aggregate value totaling $71,630 were issued to Messrs. Verweij, van Wijk and de Vries, executive officers of our company. A summary of activity during the six months ended June 30, 2017 follows: Options Outstanding Weighted- Fair Value Number of Average on Grant Intrinsic Shares Exercise Price Date Value Balances as of December 31, 2016 8,173,686 $ 0.0587 $ 71,630 $ 2,997 Granted - Exercised - Forfeited/canceled - Balances as of June 30, 2017 8,173,686 $ 0.0587 $ 71,630 $ - The outstanding options have a weighted-average remaining contract term of 3.48 years. As of June 30, 2017, 5,449,124 options remain unvested. One-third of the options granted vest at the end of the first, second and third year after the date of the award date of December 21, 2015. After vesting, the option generally can be exercised for the period remaining in the 5-year term from issuance date. Total compensation cost expected to be recognized for unvested options at June 30, 2017 amounted to $17,604. During the six months ended June 30, 2017 and 2016, the Company charged to operations stock based compensation expense of $9,875 and $21,684, respectively. 20 Table of Contents The following table summarizes information relating to outstanding and exercisable stock options as of June 30, 2017: Options Outstanding Options Exercisable Number of Shares Weighted Average Remaining Contractual life (in years) Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price 8,173,686 3.48 $ 0.0587 2,724,562 $ 0.0489 Aggregate intrinsic value is the sum of the amounts by which the quoted market price of the Company’s stock exceeded the exercise price of the stock options at June 30, 2017 for those stock options for which the quoted market price was in excess of the exercise price (“in-the-money options”). As of June 30, 2017, 2,724,562 options to purchase shares of common stock were exercisable and the intrinsic values of these options are $nil. As of June 30, 2017, the intrinsic value of 5,449,124 outstanding options is $nil, as these options to employees vest in the future periods. NOTE 11. COMMITMENTS AND CONTINGENCIES Rent commitment Insight leases approximately 4,000 square feet of space at Nijverheidsweg Noord 78, 3812PM Amersfoort, The Netherlands. The terms of the lease require that Insight pay €1,500 per month (approximately $1,590 per month) on a month to month basis. Total rent expenses for the six months ended June 30, 2017 and 2016 were $9,720 and $10,035, respectively. Total rent expenses for the three months ended June 30, 2017 and 2016 were $4,950 and $5,040, respectively. Rent payable as of June 30, 2017 and December 31, 2016 amounted to $20,691 and $17,152, respectively and included under accounts payable in the consolidated balance sheet. Employment Agreements Arend D. Verweij. Under the terms of the December 21, 2015 employment agreement we entered into with Mr. Verweij, he agreed to serve as our Chief Executive Officer and Chairman of the board of directors for a period of two years, that term automatically renewable for one year periods thereafter unless notice by either of Mr. Verweij or us is provided to the other to the contrary within 30 days prior to the expiration of any such period. The employment agreement provides for, among other things, Mr. Verweij’s full time service in our U.S. offices, for a base annual salary in the amount of $180,000, subject to the possible increase at each anniversary thereof to be determined by a majority of the independent members of the board of directors in its discretion; provided, however, that Mr. Verweij’s annual salary will be increased to $252,000 upon our entry into fully executed contracts with at least three customers who are unrelated parties that have a minimum of 500 users of the software system being licensed by our subsidiary, Insight, and each of such three contracts are in full force and effect. 21 Table of Contents Additionally, Mr. Verweij is eligible to receive a performance bonus during each year of employment of up to 100% of the base salary. The award of each year’s performance bonus, if any, is to be based upon certain performance criteria specified in the employment agreement and to be further determined by a majority of the independent members of the board of directors or a compensation committee to be made up of at least a majority of independent members appointed by the board or directors. Moreover, Mr. Verweij will receive a stock option grant entitling him to purchase an aggregate of 3,065,130 shares of our common stock which vests one-third on each of the three anniversary dates of his employment, but only if he is still in our employ on the date of vesting. The exercise prices of the option shares as to one third their number on their three respective vesting anniversaries are $0.04893, $0.05873 and $0.06852 per share. The number of unvested option shares available as of a given time during his employ are subject to appropriate adjustment in the event we undertake or undergo, as applicable, a stock split, reverse stock split, merger, recapitalization and similar transactions, and should Mr. Verweij cease to be in our employ, except for under certain specified circumstances, he will have one month to exercise vested options or otherwise they will become void. Those certain specified circumstances are his termination by us without cause, his termination for good reason, or his termination by reason of a change in control. Further, Mr. Verweij shall be entitled to five weeks’ paid vacation, as well as in respect of all conventional holidays, a $1,500 monthly health insurance allowance, reimbursement of his out of pocket expenses incurred in connection with his employment, and such other perquisites and benefits as are or as may be made available to other of our executive employees. As of the date of this report, the board of directors has not established a complete set of performance benchmarks for purposes of determining bonuses payable to Mr. Verweij or other of our executives. If Mr. Verweij’s employment is terminated by us, for cause, or by Mr. Verweij without good reason, he shall be entitled to be paid his accrued salary through, and earned but unused compensated absence time as of, the date of termination, but all remaining unvested stock options will be immediately forfeited by him. Should we terminate Mr. Verweij’s employment without cause, or should he terminate the same for good reason, he shall be entitled to (i) be paid his then current base salary earned through the date of termination, together with all reimbursements and other amounts owed to him through such date pursuant, including any accrued but unused vacation/holiday time, (ii) an amount equal to one hundred percent (100%) of the greater of (A) his bonus for the year of termination or (B) the bonus actually earned for the year prior to the year of termination, if any, (iii) a lump-sum severance payment severance in an amount equal to the lesser of (A) one (1) times the base salary in the year of such termination or (B) the amount of base salary owed to him for the remainder of the first two years of his employment, (iv) we will continue to provide him with those medical, life and disability insurance benefits, if any, which are provided to him on the last day of his employment by us (or reimburse him for COBRA) for a period of five years, and (v) all stock options granted to him shall immediately vest, and any transfer restrictions thereon shall cease to be effective. Finally, during the term of his employment and for a period of (i) one year thereafter if we terminate his employment without cause or he terminates his employment for good reason or (ii) two years otherwise, Mr. Verweij agreed to not engage in any competitive business or activities anywhere in the world, and during and subsequent to his employment, he has agreed to keep certain of our important or sensitive information confidential. Geurt van Wijk. Under the terms of the December 21, 2015 employment agreement we entered into with Mr. van Wijk, he agreed to serve as our Chief Operating Officer for a period of two years, that term automatically renewable for one year periods thereafter unless notice by either of Mr. van Wijk or us is provided to the other to the contrary within 30 days prior to the expiration of any such period. The employment agreement provides for, among other things, Mr. van Wijk’s full time service from our offices in the Netherlands, for a base annual salary equal to EURO 120,000, subject to the possible increase at each anniversary thereof to be determined by a majority of the independent members of the board of directors in its discretion; provided, however, that Mr. van Wijk’s annual salary will be increased to EURO 150,000 upon our entry into fully executed contracts with at least three customers who are unrelated parties that have a minimum of 500 users of the software system being licensed by our subsidiary, Insight, and each of such three contracts are in full force and effect. 22 Table of Contents Additionally, Mr. van Wijk is eligible to receive a performance bonus during each year of employment of up to 75% of the base salary. The award of each year’s performance bonus, if any, is to be based upon certain performance criteria specified in the employment agreement and to be further determined by a majority of the independent members of the board of directors or a compensation committee to be made up of at least a majority of independent members appointed by the board or directors. Moreover, Mr. van Wijk will receive a stock option grant entitling him to purchase an aggregate of 2,554,278 shares of our common stock which vest one-third on each of the three anniversary dates of his employment, but only if he is still in our employ on the vesting dates. The exercise prices of the option shares as to one third their number on their three respective vesting anniversaries are $0.04893, $0.05873 and $0.06852 per share. The number of unvested option shares available as of a given time during his employ are subject to appropriate adjustment in the event we undertake or undergo, as applicable, a stock split, reverse stock split, merger, recapitalization and similar transactions, and should Mr. van Wijk cease to be in our employ, except for under certain specified circumstances, he will have one month to exercise vested options or otherwise they will become void. Those certain specified circumstances are his termination by us without cause, his termination for good reason, or his termination by reason of a change in control. Further, Mr. van Wijk shall be entitled to five weeks’ paid vacation, as well as in respect of all conventional holidays, a EURO 1,350 monthly vehicle allowance, which will stop when his annual base salary reaches EURO 150,000, reimbursement of his out of pocket expenses incurred in connection with his employment, and such other perquisites and benefits as are or as may be made available to other of our executive employees. As of the date of this report, the board of directors has not established a complete set of performance benchmarks for purposes of determining bonuses payable to Mr. van Wijk or other of our executives. If Mr. van Wijk’s employment is terminated by us, for cause, or by Mr. van Wijk without good reason, he shall be entitled to be paid his accrued salary through, and earned but unused compensated absence time as of, the date of termination, but all remaining unvested stock options will be immediately forfeited by him. Should we terminate Mr. van Wijk’s employment without cause, or should he terminate the same for good reason, he shall be entitled to (i) be paid his then current base salary earned through the date of termination, together with all reimbursements and other amounts owed to him through such date pursuant, including any accrued but unused vacation/holiday time, (ii) an amount equal to one hundred percent (100%) of the greater of (A) his bonus for the year of termination or (B) the bonus actually earned for the year prior to the year of termination, if any, (iii) a lump-sum severance payment severance in an amount equal to the lesser of (A) one (1) times the base salary in the year of such termination or (B) the amount of base salary owed to him for the remainder of the first two years of his employment, (iv) we will continue to provide him with those medical, life and disability insurance benefits, if any, which are provided to him on the last day of his employment by us (or reimburse him for COBRA) for a period of five years, and (v) all stock options granted to him shall immediately vest, and any transfer restrictions thereon shall cease to be effective. Finally, during the term of his employment and for a period of (i) one year thereafter if we terminate his employment without cause or he terminates his employment for good reason or (ii) two years otherwise, Mr. van Wijk agreed to not engage in any competitive business or activities anywhere in the world, and during and subsequent to his employment, he has agreed to keep certain of our important or sensitive information confidential. Remy de Vries. As of December 21, 2015, we entered additionally into an employment agreement with Mr. de Vries to serve as our Chief Technology Officer for a period of two years, that term automatically renewable for one year periods thereafter unless notice by either of Mr. de Vries or us is provided to the other to the contrary within 30 days prior to the expiration of any such period. The employment agreement provides for, among other things, Mr. de Vries’ full time service from our offices in the Netherlands, for a base annual salary equal to EURO 120,000, subject to the possible increase at each anniversary thereof to be determined by a majority of the independent members of the board of directors in its discretion; provided, however, that Mr. de Vries’ annual salary will be increased to EURO 150,000 upon our entry into fully executed contracts with at least three customers who are unrelated parties that have a minimum of 500 users of the software system being licensed by our subsidiary, Insight, and each of such three contracts are in full force and effect. Additionally, Mr. de Vries is eligible to receive a performance bonus during each year of employment of up to 75% of the base salary. The award of each year’s performance bonus, if any, is to be based upon certain performance criteria specified in the employment agreement and to be further determined by a majority of the independent members of the board of directors or a compensation committee to be made up of at least a majority of independent members appointed by the board or directors. Moreover, Mr. de Vries will receive a stock option grant entitling him to purchase an aggregate of 2,554,278 shares of our common stock which vest one-third on each of the anniversary dates of his employment, but only if he is still in our employ on the vesting date. The exercise prices of the option shares as to one third their number on their three respective vesting anniversaries are $0.04893, $0.05873 and $0.06852 per share. The number of unvested option shares available as of a given time during his employ are subject to appropriate adjustment in the event we undertake or undergo, as applicable, a stock split, reverse stock split, merger, recapitalization and similar transactions, and should Mr. de Vries cease to be in our employ, except for under certain specified circumstances, he will have one month to exercise vested options or otherwise they will become void. Those certain specified circumstances are his termination by us without cause, his termination for good reason, or his termination by reason of a change in control. 23 Table of Contents Further, Mr. de Vries shall be entitled to five weeks’ paid vacation, as well as in respect of all conventional holidays, a EURO 1,350 monthly vehicle allowance, which will stop when his annual base salary reaches EURO 150,000, reimbursement of his out of pocket expenses incurred in connection with his employment, and such other perquisites and benefits as are or as may be made available to other of our executive employees. As of the date of this report, the board of directors has not established a complete set of performance benchmarks for purposes of determining bonuses payable to Mr. de Vries or other of our executives. If Mr. de Vries’ employment is terminated by us, for cause, or by Mr. de Vries without good reason, he shall be entitled to be paid his accrued salary through, and earned but unused compensated absence time as of, the date of termination, but all remaining unvested stock options will be immediately forfeited by him. Should we terminate Mr. de Vries’ employment without cause, or should he terminate the same for good reason, he shall be entitled to (i) be paid his then current base salary earned through the date of termination, together with all reimbursements and other amounts owed to him through such date pursuant, including any accrued but unused vacation/holiday time, (ii) an amount equal to one hundred percent (100%) of the greater of (A) his bonus for the year of termination or (B) the bonus actually earned for the year prior to the year of termination, if any, (iii) a lump-sum severance payment severance in an amount equal to the lesser of (A) one (1) times the base salary in the year of such termination or (B) the amount of base salary owed to him for the remainder of the first two years of his employment, (iv) we will continue to provide him with those medical, life and disability insurance benefits, if any, which are provided to him on the last day of his employment by us (or reimburse him for COBRA) for a period of five years, and (v) all stock options granted to him shall immediately vest, and any transfer restrictions thereon shall cease to be effective. Finally, during the term of his employment and for a period of (i) one year thereafter if we terminate his employment without cause or he terminates his employment for good reason or (ii) two years otherwise, Mr. de Vries agreed to not engage in any competitive business or activities anywhere in the world, and during and subsequent to his employment, he has agreed to keep certain of our important or sensitive information confidential. Litigation From time to time we may be a defendant and/or plaintiff in various other legal proceedings arising in the normal course of our business. We are currently not a party to any material legal proceedings or government actions, including any bankruptcy, receivership, or similar proceedings. In addition, we are not aware of any known litigation or liabilities involving the operators of our properties that could affect our operations. Furthermore, as of the date, our management is not aware of any proceedings to which any of our directors, officers, or affiliates, or any associate of any such director, officer, affiliate, or security holder is a party adverse to our company or has a material interest adverse to us. NOTE 12. SUBSEQUENT EVENTS Amendments to Convertible Promissory Notes On July 10, 2017 (the “Effective Date”), the Company entered into amendments (the “Amendments”) with the owners and holders of the following convertible promissory notes issued by the Company (the “Convertible Notes”): · Secured Convertible Promissory Note in the original principal amount of $75,000 issued by the Company on September 21, 2016 to Summit Trading, Ltd. (“Summit Trading”); · Convertible Promissory Note in the original principal amount of $250,000 issued by the Company on March 28, 2016 to Susannah Forest; · Convertible Promissory Note in the original principal amount of $500,000 issued by the Company on December 18, 2015 to Susannah Forest; 24 Table of Contents · 10% Convertible Subordinated Promissory Note in the original principal amount of $62,500 issued by the Company on May 16, 2016 to Monbridge, Inc. (“Monbridge”); · Secured Convertible Promissory Note in the original principal amount of $75,000 issued by the Company on September 21, 2016 to Monbridge; · Secured Convertible Promissory Note in the original principal amount of $150,000 issued by the Company on September 12, 2016 to Taconic Group, LLC (“Taconic”); and · Secured Convertible Promissory Note in the original principal amount of $101,511 issued by the Company on September 12, 2016 to R&T Sports Marketing, Inc. The Amendments extend the maturity date for each of the Convertible Notes to six months from the Effective Date and, so long as the Convertible Note is not in default, the Company has the right to extend its Maturity Date for an additional period of six months. The Amendments also revise the conversion price under the Convertible Note to mean 50% multiplied by the lowest trading price for the Company’s Common Stock during the twenty trading day period prior to the date of conversion. In the event that shares of the Company’s Common Stock are not deliverable via DWAC following the conversion of any amount under the Convertible Note, the holder shall be entitled to an additional 10% discount. The Company agreed to increase the number of authorized shares of its Common Stock covenants that within 30 days from the Effective Date to an amount that will allow it to and keep available out of its authorized and unissued shares a number of shares of Common Stock at least equal to two times the number of shares of common stock issuable upon conversion of the entire principal amount plus accrued interest due under the Convertible Notes. The $150,000 Convertible Note held by Taconic and the $75,000 principal amount Convertible Note held by Monbridge were each increased by $60,000 to include liquidated damages due to the holders of such convertible notes as a result of the Company’s failure to deliver shares of its Common Stock for more than 30 days as provided for in the Convertible Notes held by such holder. Termination of Stock Pledge and Security Agreement The Amendments terminate a stock pledge agreement whereby the Company’s executive officers and directors had pledged their shares of the Company’s common stock as collateral for certain of the Convertible Notes and terminated an intellectual property security agreement whereby the Company had pledged all of its intellectual property as collateral for certain of the Convertible Notes. As a result of these terminations, none of the Convertible Notes are secured. Further, the holders of the Convertible Notes agreed to forbear from exercising any of their respective rights or remedies under the Convertible Notes as a result of any breach by the Company under the Convertible Note. Summit Note On July 10, 2017, the Company issued to Summit Trading a Convertible Promissory Note (the “Summit Note”) in the principal amount of $61,000, in exchange for Summit Trading’s cancellation of (i) a Promissory Note in the principal amount of $51,000, plus accrued interest, issued by the Company to Summit Trading on December 30, 2016, plus accrued interest and (ii) a Promissory Note in the principal amount of $10,000, plus accrued interest, issued by the Company to Summit on January 26, 2017. The Summit Note contains terms and conditions substantially similar to the convertible notes held by Monbridge as amended by the Amendment discussed above except that such note bears interest at the rate of 20% per annum and matures twelve (12) months from the date of issuance. Securities Exchange Agreement On July 10, 2017, the Company issued to Taconic Group, LLC (“Taconic”) a Convertible Promissory Note in the principal amount of $94,333 (the “Taconic Note”) in exchange for 94,333 shares of the Company’s Series A Preferred Stock held by Taconic. The Taconic Note bears interest at the rate of 20% per annum and matures twelve (12) months from the date of issuance. The conversion price under the Taconic Note to mean 60% multiplied by the lowest trading price for the Company’s Common Stock during the twenty trading day period prior to the date of conversion. In the event that shares of the Company’s Common Stock are not deliverable via DWAC following the conversion of any amount under the Taconic Note, the holder shall be entitled to an additional 10% discount. The Company agreed to increase the number of authorized shares of its Common Stock covenants that within 30 days from the Effective Date to an amount that will allow it to and keep available out of its authorized and unissued shares a number of shares of Common Stock at least equal to two times the number of shares of common stock issuable upon conversion of the entire principal amount plus accrued interest due under the Taconic Notes. The Taconic Note contains terms and conditions substantially similar to other convertible notes issued by the Company on July 10, 2017 except as noted above. 25 Table of Contents Power Up Lending Note On August 2, 2017 (the “Issue Date”), the Company issued a Convertible Promissory Note to an unrelated third party investor in the principal amount of $28,000 (the “August 2017 Note”). The August 2017 Note bears interest at the rate of 12% per annum. Any amount of principal or interest on this Note which is not paid when due shall bear interest at the rate of twenty-two (22%) per annum. The principal amount of the August 2017 Note and interest are payable on May 15, 2018 (the “Maturity Date”). Under the terms of the August 2017 Note, the Investor is entitled to, at any time beginning 180 days following the date of the August 2017 Note, convert the principal balance and any accrued interest (the “Amount Due”) into shares of the Company’s Common Stock, at a conversion price per share equal to 60% of the trading price for its Common Stock during the 20 trading day period prior to conversion, upon the terms and subject to the conditions of the August 2017 Note. The conversion price of the August 2017 Note is subject to adjustment in the event of stock splits, stock dividends and similar corporate events. The August 2017 Note contains representations, warranties, events of default, beneficial ownership limitations, prepayment options, and other provisions that are customary of similar instruments. The August 2017 Note is not convertible to the extent that (a) the number of shares of our common stock beneficially owned by the Investor and (b) the number of shares of our common stock issuable upon the conversion of the August 2017 Note or otherwise would result in the beneficial ownership by Investor of more than 4.99% of our then outstanding common stock. This ownership limitation can be increased or decreased to any percentage not exceeding 9.99% by the Investor upon 61 days notice to us. The August 2017 Note may be prepaid upon payment of the following optional prepayment amounts: 110% of the Amount Due during the period beginning on the Issue Date and ending 30 days thereafter, 115% of the total of the Amount Due during the period beginning 31 days after the Issue Date and ending 60 days after the Issue Date, 120% of the total of the Amount Due during the period beginning 61 days after the Issue Date and ending 90 days after the Issue Date, 125% of the total of the Amount Due during the period beginning 91 days after the Issue Date and ending 120 days after the Issue Date, 130% of the Amount Due interest during the period beginning 121 days after the Issue Date and ending 150 days after the Issue Date, or 135% of the Amount Due during the period beginning 151 days after the Issue Date and ending 180 days after the Issue Date. After 180 days after the Issue Date, the August 2017 Note may not be prepaid. Issuance of Common Stock Subsequent to June 30, 2017, the Company issued 11,854,813 shares of common stock for the conversion of convertible notes in the principal amount of $21,988. 26 Table of Contents ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with our unaudited condensed consolidated financial statements and associated notes appearing elsewhere in this Report on Form 10-Q. This discussion contains forward-looking statements based upon current expectations that involve risks and uncertainties. See “Cautionary Note Regarding Forward-Looking Statements.” Our actual results may differ materially from those contained in or implied by any forward-looking statements as a result of various factors, including the risks and uncertainties described under “Risk Factors.”, as set forth in our Annual Report on Form 10-K filed with the SEC on March 31, 2017. Accounting Periods. We define our accounting periods as follows: · “2016”-January 1, 2016 through December 31, 2016, · “second quarter of 2016”- April 1, 2016 through June 30, 2016, · “2017”-January 1, 2017 through December 31, 2017, · “second quarter of 2017”- April 1, 2017 through June 30, 2017. Company Overview We are an enterprise software company that has developed and launched implementation and sales in 2016 of a next generation identity and access management (“IAM”) enterprise solution into a demand driven market. IAM is a solution that helps end-users to ensure that access across multiple technological environments is granted only to the right individuals. IAM solutions provide secure, identity-based access to various systems, applications, and information from any location. Thus, IAM solutions minimize the risk of fraudulent activities, thereby preventing the misuse of data. IAM solutions are being widely adopted by large and medium-scale enterprises as well as government departments. Our flagship product - IDdriven - is designed to manage large volumes of users and access rights over various applications in hybrid environments (cloud and on-premise). IDdriven is a superior, next-gen hybrid cloud-based solution and the new state of the art software delivered as a service (Software as a Service or “SaaS”). It is dynamic, seamless, scalable, and flexible with the widest array of features. Its plug & play functionality enables a new, untapped small and medium-sized enterprises (SME) marketplace. Marketing Strategy We use different marketing channels to reach two different categories of customer: · Small & Medium Enterprises (SME) (<500 subscribers) - via reseller channels and · Large companies (500+) via channel partners. We are a cost-effective SaaS solution suitable to companies in all industries of any size. SME’s will be able to download IDdriven and pay with a credit card to capitalize on the program’s simple, plug & play installation. Large companies typically use a channel partner for a more sophisticated implementation to utilize IDdriven’s advanced features not needed by SME’s. Utilizing the relationships of our senior management with the Microsoft Product Group since 2010, we continue to build our brand within the IAM industry. We also work with our partners and customers for joint news releases and case studies. We will continue our internal marketing activities, including following editorial calendars of various trade and vertical publications, seeking speaking engagements for our CEO, and publishing industry articles. Business Update We have been steadily building out our IAM solution and infrastructure. In October 2016 we released upgrades to IDdriven’s original suite of industry leading functions that included role-based and zone-based access control, authorization management, certification and reporting. The new release also included the following new functionality, parts of had been incorporated incrementally since the last summer and are already in active customer use: 1) enhanced account management; 2) ability to configure roles using built-in visual tools; 3) upgraded graphic user interface; and 4) setting role hierarchy. We continue to build up our distribution channel with our existing marketing and implementation partners as well as our customer enterprise pipeline and customer base. The enterprise sales cycle has been longer than forecasted, but we are starting to see results as we build our pipeline of prospect. We also have recently introduced the small and medium enterprise market which we expect to have a shorter sales cycle. Cybersecurity, data protection and employee access has been getting more and more attention due to increasing threats to data networks. Our IDdriven enterprise solution continues to address these increasing needs. We continue to see a gradual rise in users on a sequential basis and on a comparative quarterly basis as we see momentum building in our current user base as customer’s complete systems testing and move into the implementation phase of their use of our IAM solution. 27 Table of Contents Our History We were incorporated in Nevada on January 27, 2014 under the name TiXFi, Inc. and engaged in buying and reselling tickets to end users. Insight Innovators B.V., was incorporated on May 22, 2013 in the Netherlands and has its registered corporate seat in Amersfoort, The Netherlands. On December 21, 2015, we completed a reverse merger with Insight Innovators, pursuant to which we issued 55,980,000 shares of our unregistered common stock to the shareholders of Insight Innovators in exchange for 40,074 shares of its common stock, representing 100% of its issued and outstanding common stock (the “Share Exchange”) and assumed $46,000 of Insight’s debts. In conjunction with the Share Exchange, we purchased 12,000,000 shares of our common stock from Paula Martin, our former Chief Executive Officer and sole director, for a price of approximately $0.0125 per share (an aggregate of $150,000) pursuant to the terms of a Stock Redemption Agreement dated December 21, 2015 (the “Stock Redemption Agreement”). In addition, Ms. Martin acquired all assets and liabilities related our online ticket brokerage business in exchange for the cancellation by Ms. Martin of 18,000,000 shares of our common stock she held. Following this transaction, Insight Innovators became a wholly owned subsidiary of our company. Thereafter, we changed our name from TiXFi, Inc. to IDdriven, Inc. After the reverse merger, we continued Insight Innovator’s historical and proposed business. Recent Events On June 30, 2017, our board of directors unanimously approved an amendment to our amended and restated articles of incorporation (the “Restated Articles”), to increase our authorized Common Stock, par value $.001 per share, from 2,000,000,000 to 10,000,000,000 shares (the “Share Increase”). The Share Increase is hereinafter referred to as the “Amendment.” Subsequent to our board of directors’ approval of the Amendment, the holders of a majority of the voting power of our voting stock approved, by written consent, the Amendment on July 28, 2017. The consenting stockholders who are comprised of members of our executive officers and directors and their approximate ownership percentage of our voting stock as of June 30, 2017, which total in the aggregate 83.9% of the voting rights under our Restated Articles. On August 2, 2017, we filed a Preliminary Information Statement with the SEC as a result our shareholder consent. Pursuant to Rule 14c-2 promulgated under the Exchange Act, the Amendment will not be effected until at least 20 calendar days after the mailing of an Information Statement to our stockholders. The Amendment will be effective after the expiration of such 20-day period, at such time as a certificate of amendment to our Restated Articles is filed with the Secretary of State of Nevada. Results of Operations for the Six Months Ended June 30, 2017 Compared to the Six Months Ended June 30, 2016 The following comparative analysis on results of operations was based primarily on the comparative unaudited condensed consolidated financial statements, footnotes and related information for the periods identified below and should be read in conjunction with the unaudited condensed consolidated financial statements and the notes to those statements that are included elsewhere in this report. Overview The beginning of 2017 shows the build-up of recurring revenues of our SaaS platform, with our initial customers starting to move to the next phase of their utilization of our IAS solution. For the six months of 2017, we have generated losses from operations. As of June 30, 2017, our accumulated deficit was $4,530,844. Our loss from operations for the six months ended June 30, 2017 and 2016 was $738,889 and $1,025,844, respectively. Our cash used in operations was $385,408 and $648,437 for the six months ended June 30, 2017 and 2016, respectively. Our Stockholders’ deficit was $2,935,933 and $4,000,622 as of June 30, 2017 and December 31, 2016, respectively. June 30, December 31, Change 2017 2016 Amount % Cash and cash equivalents $ 12,174 $ 13,174 $ (1,000) (8%) Total Assets $ 57,049 $ 58,341 $ (1,292) (2%) Total Liabilities $ 2,992,982 $ 4,058,963 $ (1,065,981) (26%) Stockholders’ Deficit $ (2,935,933) $ (4,000,622) $ (1,064,689) (27%) 28 Table of Contents Revenue Six Months Ended June 30, Change 2017 2016 Amount % Revenue $ 36,589 $ 6,973 $ 29,616 425% We recorded net consolidated revenue of $36,589 for the six months of 2017, compared to $6,973 for the six months of 2016, an increase of $29,616, or 425%. The increase in revenue is directly related to the recurring revenue build-up of customers on our SaaS platform. Operating Expenses Six Months Ended June 30, Change 2017 2016 Amount % General and administration $ 319,021 $ 464,490 $ (145,469) (31%) Salaries and wages 99,911 190,803 (90,892) (48%) Stock based compensation 40,071 61,684 (21,613) (35%) Research and development 60,225 62,647 (2,422) (4%) Management fees 248,138 250,520 (2,382) (1%) Depreciation 2,112 2,673 (561) (21%) $ 769,478 $ 1,032,817 $ (263,339) (25%) Operating expenses were $769,478 for the six months of 2017, compared to $1,032,817 for the six months of 2016, a decrease of $263,339, or 25%. The decrease in operating expenses was largely due to decrease in general and administration expenses primarily attributed to decreased consulting fees, stock based compensation for consulting services, stock option vesting expenses and salary and wages which we implemented in light of our current working capital needs. Loss from Operations Six Months Ended June 30, Change 2017 2016 Amount % Loss from Operations $ (738,889 ) $ (1,025,844 ) $ 286,955 (28%) Loss from operations decreased to $738,889 for the six months of 2017, compared to a loss of $1,025,844 for the six months of 2016, a decrease of $286,955, or 28%. The change was a result of an increase in revenue and reduction in operating expenses discussed above. Other Income (Expenses) Six Months Ended June 30, Change 2017 2016 Amount % Interest expense $ (479,535 ) $ (121,966 ) $ (357,569 ) 293 % Change in fair value of derivative liability 1,834,843 (264,249 ) 2,099,092 (794 )% Gain on extinguishment of debt 108,014 - 108,014 - Total other income (expense) $ 1,463,322 $ (386,215 ) $ 1,849,537 (479 )% Other income was $1,463,322 for the six months of 2017, compared to other expenses of $386,215 for the six months of 2016, an increase in other income of $1,849,537. The increase in other income was primarily from significant reduction in fair value of derivative liability related to our convertible notes and warrants and gain recognized from the conversion of notes to common shares during the six months of 2017. 29 Table of Contents Net Income (Loss) Six Months Ended June 30, Change 2017 2016 Amount % $ 724,433 $ (1,412,059 ) $ 2,136,492 (151%) Net income was $724,433 for the six months of 2017, compared to net loss of $1,412,059 for the six months of 2016. The increase in net income of $2,136,492, was a result of other income from the change in fair value of derivative liability, gain on conversion of convertible notes, an increase in revenue and a reduction in operating expenses discussed above. Our comprehensive income was $706,323 for the six months of 2017 compared to comprehensive loss $1,415,465 for the six months of 2016, as adjusted for unrealized foreign currency translation loss of $18,110 and $3,406, respectively. We recognize foreign currency translation adjustments due to our wholly owned subsidiary (Insight Innovator’s) functional currency being the Euro and our reporting currency being the U.S. Dollar. For the Three Months Ended June 30, 2017 Compared to the Three Months Ended June 30, 2016 Revenue Three Months Ended June 30, Change 2017 2016 Amount % Revenue $ 18,356 $ 5,241 $ 13,115 250 % We recorded net consolidated revenue of $18,356 for the three months of 2017, compared to $5,241 for the three months of 2016, an increase of $13,115, or 250%. The increase in revenue is directly related to the recurring revenue build-up of customers on our SaaS platform. Operating Expenses Three Months Ended June 30, Change 2017 2016 Amount % General and administration $ 191,339 $ 304,650 $ (113,311 ) (37%) Salaries and wages 46,469 95,841 (49,372 ) (52%) Stock based compensation 11,887 10,842 1,045 10 % Research and development 30,777 31,698 (921 ) (3%) Management fees 125,690 125,968 (278 ) (0%) Depreciation 1,065 1,287 (222 ) (17%) $ 407,227 $ 570,286 $ (163,059 ) (29%) Operating expenses were $407,227 for the three months of 2017, compared to $570,286 for the three months of 2016, a decrease of $163,059, or 29%. The decrease in operating expenses was largely due to decrease in general and administration expenses primarily attributed to decreased consulting fees, stock based compensation for consulting services, stock option vesting expenses and salary and wages which we implemented in light of our current working capital needs. Loss from Operations Three Months Ended June 30, Change 2017 2016 Amount % Loss from Operations $ (394,871 ) $ (565,045 ) $ 170,174 (30%) Loss from operations decreased to $394,871 for the three months of 2017, compared to a loss of $565,045 for the three months of 2016, a decrease of $170,174, or 30%. The change was a result of an increase in revenue and reduction in operating expenses discussed above. 30 Table of Contents Other Income (Expenses) Three Months Ended June 30, Change 2017 2016 Amount % Interest expense $ (234,326 ) $ (98,385 ) $ (135,941 ) 138 % Change in fair value of derivative liability (442,463 ) 911,901 (1,354,364 ) (149%) Gain on extinguishment of debt 38,625 - 38,625 - Total other income (expense) $ (638,164 ) $ 813,516 $ (1,451,680 ) (178%) Other expense was $638,164 for the three months of 2017, compared to other income of $813,516 for the three months of 2016, a decrease in other income of $1,451,680. The decrease in other income was primarily from a significant change in fair value of derivative liability related to our convertible notes and warrants. Net Income (Loss) Three Months Ended June 30, Change 2017 2016 Amount % Net Income (Loss) $ (1,033,035 ) $ 248,471 $ (1,281,506 ) (516%) Net loss was $1,033,035 for the three months of 2017, compared to net income of $248,471 for the three months of 2016. The decrease in net income of $1,281,506, was primarily a result of other expenses from the change in fair value of derivative liability, partially offset by a gain on conversion of convertible notes, an increase in revenue and a reduction in operating expenses. Our comprehensive loss was $1,046,464 for the three months of 2017 compared to comprehensive income of $248,264 for the three months of 2016, as adjusted for unrealized foreign currency translation loss of $13,429 and $207, respectively. We recognize foreign currency translation adjustments due to our wholly owned subsidiary (Insight Innovator’s) functional currency being the Euro and our reporting currency being the U.S. Dollar. Liquidity and Capital Resources The following tables present selected financial information on our capital and cash flows as of and for the periods ended June 30, 2017, December 31, 2016 and June 30, 2016: June 30, December 31, Change 2017 2016 Amount % Current Assets $ 36,025 $ 36,924 $ (899) (2%) Current Liabilities 2,992,982 4,058,963 (1,065,981) (26%) Working Capital Deficiency $ (2,956,957) $ (4,022,039) $ (1,065,082) (26%) Six Months Ended June 30, Change 2017 2016 Amount Cash Flows used in Operating Activities $ (385,408 ) $ (648,437 ) $ 263,029 Cash Flows used in Investing Activities - (1,458 ) 1,458 Cash Flows provided by Financing Activities 398,146 668,600 (270,454 ) Foreign currency adjustment (13,738 ) 744 (14,482 ) Net (Decrease) Increase in Cash During Period $ (1,000 ) $ 19,449 $ (20,449 ) 31 Table of Contents As of June 30, 2017 and December 31, 2016 our current assets were $36,025 and $36,924, respectively. The Company does not believe its existing balances of cash and cash equivalents will be sufficient to satisfy its working capital needs, capital asset purchases, outstanding commitments and other liquidity requirements associated with its existing operations and debt service over the next 12 months. As of June 30, 2017, our working capital deficiency was $2,956,957, a decrease of $1,065,082 as compared to December 31, 2016 when we had a working capital deficiency of $4,022,039. The change in working capital during the six months of 2017 was primarily from a significant decrease in fair value of derivative liability related to our convertible notes and warrants by $1,867,918, from $2,577,652 as of December 31, 2016 to $709,734 as of June 30, 2017. Net cash used in operating activities during the six months of 2017 decreased by $263,029 to $385,408, from $648,437 in the six months of 2016. The decrease was primarily due to increase in net income, partially offset by increases in change in fair value of derivative liabilities, amortization of debt discount and increase in accounts payable and accrued expenses. Net cash used in investing activities for the six months of 2017 was $0 and the six months of 2016 was $1,458 for the purchase of equipment. Cash flows from financing activities for the six months of 2017 were $398,146 as a result of $423,346 proceeds from issuance of notes payable and $27,300 proceeds from issuance of common stock offset with payment of financing costs of $52,500. During the six months of 2016 we had $668,600 cash flow provided by financing activities attributed to $436,100 proceeds from issuance of notes payable and $250,000 proceeds from preferred stock subscription offset with payment of finance costs of $17,500. Capital Resources We currently have limited cash resources on hand and our projected operating expenses and working capital needs exceed our income and cash resources. We do not have sufficient cash to carry out our operations over the next 12 months. As a result, capital raising has been and continues to be essential for our continued operations, ongoing sales and marketing efforts and further development of our IDdriven platform. Effects of Inflation For the periods for which financial information is presented, we do not believe that the current levels of inflation in the United States or Europe have had a significant impact on our operations. Off Balance Sheet Arrangements We do not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. In addition, we do not have any undisclosed borrowings or debt, and we have not entered into any synthetic leases. We are, therefore, not materially exposed to any financing, liquidity, market, or credit risk that could arise if we had engaged in such relationships. Application of Critical Accounting Policies We have identified the policies below as critical to our business operations and the understanding of our results of operations. The impact on our business operations and any associated risks related to these policies are discussed throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations when such policies affect our reported or expected financial results. In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in the preparation of our financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”). We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances. The results form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ significantly from those estimates under different assumptions and conditions. We believe that the following discussion addresses our most critical accounting policies, which are those that are most important to the portrayal of our financial condition and results of operations and require our most difficult, subjective, and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. 32 Table of Contents The material estimates for our company are that of the stock-based compensation recorded for options and warrants issue and the fair of embedded conversion options that are convertible into a variable amount of shares, and the income tax valuation allowance recorded for deferred tax assets. The fair values of options, warrants, and embedded conversion options are determined using the Black-Scholes option pricing model. We have no historical data on the accuracy of these estimates. The estimated sensitivity to change is related to the various variables of the Black-Scholes option pricing model stated below. The specific quantitative variables are included in the notes to the consolidated financial statements. The estimated fair value of options is recognized as expense on the straight-line basis over the options’ vesting periods. The fair value of each option granted is estimated on the date of grant using the Black-Scholes option pricing model with the expected life, dividend yield, expected volatility, and risk-free interest rate weighted-average assumptions used for options and warrants granted. Expected volatility for 2017 and 2016 was estimated using the average historical volatility of three public companies offering services similar to ours. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the grant date. The expected life of options is based on the life of the instrument on grant date. Basis of Accounting and Going Concern Our unaudited condensed consolidated financial statements have been prepared on the accrual basis of accounting in conformity with GAAP. In addition, the accompanying unaudited condensed consolidated financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. We generated accumulated losses of approximately $4.5 million through June 30, 2017 and have insufficient working capital and cash flows to support operations. These factors raise substantial doubt about our ability to continue as a going concern. The unaudited condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might result from this uncertainty. Revenue and Expense Recognition We recognize revenue when (1) persuasive evidence of an arrangement exists, (2) services have been rendered, (3) the fee is fixed or readily determinable, and (4) collectability is reasonably assured. We recognize revenue in accordance with ASC 605, “Revenue Recognition.” Determination of criteria (iii) and (iv) are based on management’s judgments regarding the fixed nature of the selling prices of the services delivered and the collectability of those amounts. The Company’s agreements do not include general rights of return and do not provide clients with the right to take possession of the software supporting the services being provided. As such, the agreements are accounted for as service contracts. Revenues from the services rendered are recognized in proportion to the services delivered. Any amount receivable or received, but unrecognized for revenue recognition purpose is recorded as deferred revenues. Sales taxes collected from clients and remitted to governmental authorities where applicable are accounted for on a net basis and therefore are excluded from revenues in the statements of operations. Stock-Based Compensation ASC 718, “Compensation - Stock Compensation,” prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50, “Equity - Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. Share-based expense totaled $40,071 and $61,684 for the Six Months Ended June 30, 2017 and 2016, respectively. 33 Table of Contents Convertible Notes Convertible notes are regarded as compound instruments, consisting of a liability component and an equity component. The component parts of compound instruments are classified separately as financial liabilities and equity in accordance with the substance of the contractual arrangement. At the date of issue, the fair value of the liability component is estimated using the prevailing market interest rate for a similar non-convertible instrument. This amount is recorded as a liability on an amortized cost basis until extinguished upon conversion or at the instrument’s maturity date. The equity component is determined by deducting the amount of the liability component from the fair value of the compound instrument as a whole. This is recognized as additional paid-in capital and included in equity, net of income tax effects, and is not subsequently remeasured. After initial measurement, they are carried at amortized cost using the effective interest method. Derivative Financial Instruments The fair value of an embedded conversion option that is convertible into a variable amount of shares and warrants that include price protection reset provision features are deemed to be “down-round protection” and, therefore, do not meet the scope exception for treatment as a derivative under ASC 815 “Derivatives and Hedging”, since “down-round protection” is not an input into the calculation of the fair value of the conversion option and warrants and cannot be considered “indexed to the Company’s own stock” which is a requirement for the scope exception as outlined under ASC 815. The accounting treatment of derivative financial instruments requires that the Company record the embedded conversion option and warrants at their fair values as of the inception date of the agreement and at fair value as of each subsequent balance sheet date. Any change in fair value is recorded as non-operating, non-cash income or expense for each reporting period at each balance sheet date. The Company reassesses the classification of its derivative instruments at each balance sheet date. If the classification changes as a result of events during the period, the contract is reclassified as of the date of the event that caused the reclassification. The Black-Scholes option valuation model was used to estimate the fair value of the conversion options. The model includes subjective input assumptions that can materially affect the fair value estimates. The expected volatility is estimated based on the most recent historical period of time, of other comparative securities, equal to the weighted average life of the options. Conversion options are recorded as debt discount and are amortized as interest expense over the life of the underlying debt instrument. Also, refer to Note 2 - Significant Accounting Policies and Note 6 - Derivative Liabilities in the unaudited condensed consolidated financial statements that are included in this Report. Recent accounting pronouncements For discussion of recently issued accounting pronouncements, please see Note 2 to the unaudited condensed consolidated financial statements included in this report. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a “smaller reporting company”, we are not required to provide the information under Item 3. 34 Table of Contents ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures As required by Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”), we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls as of the end of the period covered by this report, June 30, 2017. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, Arend D. Verweij, the certifying officer. Based upon that evaluation, our certifying officer concluded that as of the end of the period covered by this report, June 30, 2017, our disclosure controls and procedures are ineffective in timely alerting management to material information relating to us and required to be included in our periodic filings with the Securities and Exchange Commission (the “Commission”). Our certifying officers further concluded that our disclosure controls and procedures are ineffective to ensure that information required to be disclosed by the issuer in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms and are also ineffective to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our chief executive officer and chief financial officer, to allow time for decisions regarding required disclosure. Based on the evaluation described above, our certifying officers have concluded that, as of June 30, 2017, our disclosure controls and procedures were not effective because we did not maintain effective controls over certain aspects of the financial reporting process because we lacked a sufficient complement of accounting personnel with a level of accounting expertise and an adequate supervisory review structure that is commensurate with our financial reporting requirements and there was an inadequate segregation of duties. We expect to be materially dependent upon a third party to provide us with accounting consulting services for the foreseeable future. Until such time as we have a chief financial officer with the requisite expertise in U.S. GAAP, there are no assurances that the material weaknesses in our disclosure controls and procedures and internal control over financial reporting will not result in errors in our financial statements which could lead to a restatement of those financial statements. Our management, including our Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Due to the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within our company have been detected. Changes in Internal Controls Over Financial Reporting There were no changes in the Company’s internal controls over financial reporting identified in connection with the evaluation of our controls performed during the three months ended June 30, 2017 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 35 Table of Contents PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. None. ITEM 1A.RISK FACTORS. As a “smaller reporting company”, we are not required to provide disclosure under this Item 1A. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. During the three months ended June 30, 2017, the Company issued 25,347,744 shares of its unregistered common stock upon conversion of an aggregate of $109,442 principal amount of Convertible Notes and accrued interest of $3,664. On July 10, 2017, the Company issued to Taconic Group, LLC (“Taconic”) a Convertible Promissory Note in the principal amount of $94,333 (the “Taconic Note”) in exchange for 94,333 shares of the Company’s Series A Preferred Stock held by Taconic. These shares of our common stock and Convertible Promissory Note were issued in reliance on the exemption from registration provided by Sections 4(a)(2) and 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act“). ITEM 3.DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4.MINE SAFETY DISCLOSURES. Not Applicable. 36 Table of Contents ITEM 5.OTHER INFORMATION. Securities Exchange Agreement On July 10, 2017, the Company issued to Taconic Group, LLC (“Taconic”) a Convertible Promissory Note in the principal amount of $94,333 (the “Taconic Note”) in exchange for 94,333 shares of the Company’s Series A Preferred Stock held by Taconic pursuant to the terms of a Securities Exchange Agreement entered into between them on the date of issuance. The Taconic Note bears interest at the rate of 20% per annum and matures twelve (12) months from the date of issuance. The conversion price under the Taconic Note to mean 60% multiplied by the lowest trading price for the Company’s Common Stock during the twenty trading day period prior to the date of conversion. In the event that shares of the Company’s Common Stock are not deliverable via DWAC following the conversion of any amount under the Taconic Note, the holder shall be entitled to an additional 10% discount. The Company agreed to increase the number of authorized shares of its Common Stock covenants that within 30 days from the Effective Date to an amount that will allow it to and keep available out of its authorized and unissued shares a number of shares of Common Stock at least equal to two times the number of shares of common stock issuable upon conversion of the entire principal amount plus accrued interest due under the Taconic Notes. The Taconic Note contains terms and conditions substantially similar to other convertible notes issued by the Company on July 10, 2017 except as noted above. Issuance of Convertible Note On August 2, 2017 (the “Issue Date”), the Company issued a Convertible Promissory Note to an unrelated third party investor in the principal amount of $28,000 (the “August 2017 Note”). The August 2017 Note bears interest at the rate of 12% per annum. Any amount of principal or interest on this Note which is not paid when due shall bear interest at the rate of twenty-two (22%) per annum. The principal amount of the August 2017 Note and interest are payable on May 15, 2018 (the “Maturity Date”). Under the terms of the August 2017 Note, the Investor is entitled to, at any time beginning 180 days following the date of the August 2017 Note, convert the principal balance and any accrued interest (the “Amount Due”) into shares of the Company’s Common Stock, at a conversion price per share equal to 60% of the trading price for its Common Stock during the 20 trading day period prior to conversion, upon the terms and subject to the conditions of the August 2017 Note. The conversion price of the August 2017 Note is subject to adjustment in the event of stock splits, stock dividends and similar corporate events. The August 2017 Note contains representations, warranties, events of default, beneficial ownership limitations, prepayment options, and other provisions that are customary of similar instruments. The August 2017 Note is not convertible to the extent that (a) the number of shares of our common stock beneficially owned by the Investor and (b) the number of shares of our common stock issuable upon the conversion of the August 2017 Note or otherwise would result in the beneficial ownership by Investor of more than 4.99% of our then outstanding common stock. This ownership limitation can be increased or decreased to any percentage not exceeding 9.99% by the Investor upon 61 days notice to us. The August 2017 Note may be prepaid upon payment of the following optional prepayment amounts: 110% of the Amount Due during the period beginning on the Issue Date and ending 30 days thereafter, 115% of the total of the Amount Due during the period beginning 31 days after the Issue Date and ending 60 days after the Issue Date, 120% of the total of the Amount Due during the period beginning 61 days after the Issue Date and ending 90 days after the Issue Date, 125% of the total of the Amount Due during the period beginning 91 days after the Issue Date and ending 120 days after the Issue Date, 130% of the Amount Due interest during the period beginning 121 days after the Issue Date and ending 150 days after the Issue Date, or 135% of the Amount Due during the period beginning 151 days after the Issue Date and ending 180 days after the Issue Date. After 180 days after the Issue Date, the August 2017 Note may not be prepaid. 37 Table of Contents ITEM 6.EXHIBITS. Exhibit No. Description 3.3 Certificate of Designation of Series B Preferred Stock filed with the Nevada Secretary of State on May 11, 2017 (incorporated by reference to Exhibit 3.3 to the Company’s Form 10-Q filed on May 15, 2017). 10.1 Securities Purchase Agreement between IDdriven, Inc. and EMA Financial, LLC dated March 27, 2017 (incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed on April 12, 2017). 10.2 10% Convertible Note in the principal amount of $168,500 issued by IDdriven, Inc. to EMA Financial, LLC dated March 27, 2017 (incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed on April 12, 2017) 10.3 Securities Purchase Agreement between IDdriven, Inc. and Auctus Fund, LLC dated April 10, 2017 (incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed on April 18, 2017) 10.4 Convertible Promissory Note in the principal amount of $168,500 issued by IDdriven, Inc. to Acuctus Fund, LLC dated April 10, 2017 (incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed on April 18, 2017) 10.5 Securities Purchase Agreement between IDdriven, Inc. and Crown Bridge Partners, LLC dated April 10, 2017 (incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed on May 8, 2017). 10.6 Convertible Promissory Note in the principal amount of $55,000 issued by IDdriven, Inc. to Crown Bridge Partners, LLC dated April 10, 2017 (incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed on May 8, 2017). 10.7 Amendment #1 to the Securities Purchase Agreement and Convertible Promissory Note between IDdriven, Inc. and Crown Bridge Partners, LLC dated April 10, 2017 (incorporated by reference to Exhibit 10.3 to the Company’s Form 8-K filed on May 8, 2017). 10.8 Form of Investment Agreement between IDdriven, Inc. and purchasers of IDdriven, Inc. Series B Preferred Stock (incorporated by reference to Exhibit 10.8 to the Company’s Form 10-Q filed on May 15, 2017). 10.9 Form of Amendment to Convertible Promissory Note (incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed on May 15, 2017) 10.10 Convertible Promissory Note dated issued by IDdriven, Inc. to Summit Trading, Ltd. on July 10, 2017 (incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed on May 15, 2017). 10.11* Securities Exchange Agreement between IDdriven, Inc. and Taconic Group, LLC dated July 10, 2017. 31.1* Section 302 Certificate of Chief Executive Officer and Chief Financial Officer. 32.1* Section 906 Certificate of Chief Executive Officer and Principal Financial and Accounting Officer. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.INS* XBRL Taxonomy Extension Calculation Linkbase Document 101.INS* XBRL Taxonomy Extension Definition Linkbase Document 101.INS* XBRL Taxonomy Extension Label Linkbase Document 101.INS* XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. 38 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IDdriven, Inc. Date: August 21, 2017 By: /s/ Arend D. Verweij Arend D. Verweij Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial and Accounting Officer) 39
